Case 8:18-cv-01644-VAP-KES Document 104 Filed 09/12/19 Page 1 of 9 Page ID #:2719



     1 BRIAN WEISS
       Court Appointed Receiver
     2 Force Ten Partners, LLC
       20341 S.W. Birch Street, Suite 220
     3 Newport Beach, CA 92660
       Tel: 949-357-2368
     4 Email: bweiss@force10partners.com

     5

     6

     7

     8
                          UNITED STATES DISTRICT COURT
     9
                         CENTRAL DISTRICT OF CALIFORNIA
    10

    11
         In re                                Case No. 8:18-CV-01644-VAP-KES
    12
         EAGAN AVENATTI, LLP                  RECEIVER’S SIXTH INTERIM
    13                                        REPORT
                          Debtor
    14                                        Date:     No Hearing Required
                                              Time:
    15                                        Place:
    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28


                         RECEIVER’S SIXTH INTERIM REPORT
Case 8:18-cv-01644-VAP-KES Document 104 Filed 09/12/19 Page 2 of 9 Page ID #:2720



     1         Pursuant to the Joint Stipulation between Judgment Debtor Eagan Avenatti,
     2   LLP (“EA”) and Michael Avenatti (“Avenatti”) and Judgment Creditor Jason Frank
     3   Law, on February 13, 2019, I (Brian Weiss) was appointed as the Receiver of EA
     4   (the “Appointment Order”) [Docket No. 53]. This is my report for the period ended
     5   August 31, 2019.
     6         The purpose of this report is to provide:
     7            • A narrative of material events;
     8            • A financial report;
     9            • An accounting of the income and expenses incurred in the
    10         administration of EA, including the Receiver’s fees and expenses.
    11   Efforts by the Receiver to Identify, Quantify and Recover Assets and Material
    12   Events
    13      • I have performed extensive analyses of EA banking transactions and
    14   identified approximately fifty parties that may have received transfers from EA that
    15   may be avoidable and recoverable by the receivership estate under applicable State
    16   laws. Landau Gottfried & Berger LLP (“LGB”) sent letters to persons and entities
    17   identified by me who received such transfers for the return of those transfers to the
    18   estate. LGB is continuing communications with those transferees or their
    19   respective legal counsel concerning the estate’s claims and any defenses asserted by
    20   the transferees and attempting to resolve the estate’s claims. In some instances,
    21   LGB determined that the transfers are not avoidable because the payments were in
    22   satisfaction of legitimate obligations incurred by EA. In other instances, LGB
    23   determined that the transferee is no longer in business or is located outside of and
    24   has no business operations within the United States. In other instances, LGB
    25   received responses to my demand letters requesting additional information about
    26   my claim seeking repayment of the transfers. LGB has substantively responded to
    27   those requests but, to date, LGB’s efforts have not resulted in any settlements or
    28   settlement offers. Accordingly, after reviewing the exchanges between LGB and
                                            1
                             RECEIVER’S SIXTH INTERIM REPORT
Case 8:18-cv-01644-VAP-KES Document 104 Filed 09/12/19 Page 3 of 9 Page ID #:2721



     1   the transferees or their legal counsel and further discussions with LGB, I authorized
     2   LGB to complete the preparation of and to file asset recovery complaints. LGB is
     3   now prepared to begin filing avoidable transfer recovery complaints. At the same
     4   time, LGB is continuing to communicate with transferees of EA’s assets to
     5   informally resolve the estate’s claims, subject to court approval.
     6       • In litigation entitled Eagan Avenatti, LLP v. Stoll, et al., etc., Case No. 30-
     7   2011-00483570 [consolidated with Case No. 30-2013-00627604] 1, pending in the
     8   Superior Court of California, County of Orange, defendant Stoll, Nussbaum &
     9   Polakov (“SNP”) filed a second amended complaint (the “SAC”) against EA,
    10   alleging various claims arising from EA’s purported diversion of legal fees claimed
    11   as owed to it as contingency fee co-counsel with EA in litigation resolved in the
    12   client’s favor. LGB, at my instruction, cooperated with SNP by providing financial
    13   and other information about this receivership case, explaining why litigation against
    14   the estate would not be in the interests of either party and why I would not accept
    15   service of the FAC unless and until the District Court approved a motion requiring
    16   me to do so, and offering to allow SPN a claim against the receivership estate for
    17   the contractual amount of its claimed fee. SPN rejected that offer and my demand
    18   that it obtain leave of this Court prior to proceeding against me on the SAC.
    19   Instead, SNP served on me and filed a request for entry of default on that pleading.
    20   At my request, LGB filed an objection to the default. Notwithstanding my
    21   objection, the clerk of the court has entered a default (but not a default judgment)
    22   against EA. I have instructed LGB to move to set aside entry of the default. -SPN
    23   also served on me both a subpoena and a request to produce documents. LGB has
    24   objected to both of those discovery pleadings on numerous grounds. Although,
    25   pursuant to the Appointment Order, Avenatti has no authority to act for EA, on or
    26

    27   1
           Two parties in this consolidated case also commenced litigation against EA and certain former firm
         attorneys in the Santa Barbara Superior Court, Parrish, et al., v. Michael Avenatti, et al., Case No.
    28   19CV01686.

                                                2
                                 RECEIVER’S SIXTH INTERIM REPORT
Case 8:18-cv-01644-VAP-KES Document 104 Filed 09/12/19 Page 4 of 9 Page ID #:2722



     1   about July 22, 2019, Avenatti purported to serve and file an answer on behalf of EA
     2   to SNP’s SAC; in that pleading, Avenatti identified himself as the “Attorney” EA
     3   and other cross-defendants. I have instructed LGB to notify the California State
     4   Bar of that unauthorized filing by Avenatti;
     5      • In the prior reporting period, EA’s former client Geoffrey E. Johnson filed a
     6   complaint entitled Johnson v. Avenatti, et al., Case No. 30-2019-01076162-CU-PN-
     7   CJC, in the Superior Court of California, County of Orange. The complaint asserts
     8   various claims against EA and certain former attorneys and a staff member of the
     9   firm for various claims arising from the purported improper diversion of funds from
    10   a settlement achieved on Mr. Johnson’s behalf. At my instruction, LGB
    11   communicated with plaintiff’s counsel about that claim and provided information
    12   about this receivership, explained why litigation against the estate would not be in
    13   the interests of either party and why I would not accept service of the complaint
    14   unless and until the District Court approved a motion requiring me to do so, and
    15   offering to allow plaintiff’s claim against the receivership estate for the contractual
    16   amount to which he would be entitled pursuant with his engagement agreement
    17   with EA. To date, I have not received notice that Mr. Johnson’s counsel has sought
    18   relief from the District Court to serve that complaint on me and or that Mr. Johnson
    19   is agreeable to the settlement proposal made to his counsel by LGB. Instead, in this
    20   Reporting Period, Mr. Johnson’s counsel filed a request for entry of default against
    21   EA. At my request, LGB filed an opposition to that request on the ground that
    22   under California law the receivership estate is not a proper party unless and until
    23   leave to pursue litigation against me as the Receiver is obtained from the District
    24   Court. Notwithstanding my objection, the clerk of the court has entered a default
    25   (but not a default judgment) against EA. I have instructed LGB to move to set
    26   aside entry of the default. At about the same time Mr. Johnson served a document
    27   request and form interrogatories on me, as the Receiver. LGB has objected to that
    28   discovery, as well.
                                              3
                               RECEIVER’S SIXTH INTERIM REPORT
Case 8:18-cv-01644-VAP-KES Document 104 Filed 09/12/19 Page 5 of 9 Page ID #:2723



     1      • Prior to this reporting period former EA client Gregory Barela and Talitha
     2   Barela commenced an arbitration through JAMS against Michael Avenatti,
     3   Avenatti & Associates, EA and certain of the firm’s attorneys for various claims
     4   arising from the purported improper diversion of funds from a settlement achieved
     5   on Mr. Barela’s behalf. My counsel and I met with Mr. Barela’s attorney about that
     6   claim and provided information about this receivership, explained why litigation
     7   against the estate would not be in the interests of either party, and offering to allow
     8   Mr. Barela’s claim against the receivership estate for the contractual amount owed
     9   to him pursuant with his engagement agreement with EA. Thereafter, LGB
    10   received communications from JAMS stating that the claimants intended to pursue
    11   the arbitration. During this Reporting Period, Avenatti filed a motion to stay the
    12   JAMS arbitration, arguing, among other things, that prosecuting the matter to
    13   judgment while criminal charges are pending against Avenatti would violate his
    14   Constitutionally protected right against self-incrimination. In response, the
    15   claimants requested that the proceeding be dismissed without prejudice so that they
    16   could seek relief in the Superior Court;
    17      • In April 2019, former EA clients, William Parrish and Timothy Fitzgibbons
    18   commenced litigation entitled Parrish, et al. v. Avenatti, et al., Case No.
    19   19CV10686, in the Superior Court of California, County of Santa Barbara, against
    20   Avenatti, EA and others. The complaint asserts causes of action against the
    21   defendants for, among other things, professional negligence, breach of fiduciary
    22   duty and fraud. At my request, LGB has communicated with the plaintiffs’ counsel
    23   about those claims, the assets and potential liabilities of the receivership estate, and
    24   settlement. They also informed plaintiffs’ counsel that I would not voluntarily
    25   appear in that action unless and until plaintiffs filed a motion before the District
    26   Court for leave to proceed against the estate and obtained an order approving that
    27   request. To date, I have not received notice that such motion has been filed.
    28

                                            4
                             RECEIVER’S SIXTH INTERIM REPORT
Case 8:18-cv-01644-VAP-KES Document 104 Filed 09/12/19 Page 6 of 9 Page ID #:2724



     1      •   The receivership estate is pursuing an interest in a Honda jet indirectly
     2   owned by Avenatti and a third-party which has been seized by the IRS to pay taxes
     3   claimed as owed by Avenatti. EA had used its funds to pay part of the purchase
     4   price of the jet and, for that reason, my counsel and I believe the estate has a right
     5   to recover that sum upon the sale of the jet. Discussions with multiple parties
     6   asserting an interest in the jet are on-going to sell the jet and resolving competing
     7   claims against the anticipated sale proceeds. Those discussions have continued,
     8   including through an “all-hands” conference call with counsel for the IRS and all
     9   parties (through their respective counsel) asserting a financial claim in the jet. To
    10   date, the dispute over the disposition of the jet has not been resolved,
    11   notwithstanding that the failure to immediately sell that asset creates additional
    12   expenses which likely will diminish the net value available upon the sale of that
    13   asset. Accordingly, I have instructed LGB to continue to attempt to resolve the
    14   disputed issues. Most recently, in response to a request by one of the parties who is
    15   a member with Avenatti in a limited liability company (Passport 420 LLC) which is
    16   the record owner of the jet, LGB produced documents explaining and documenting
    17   the sources and flow of funds used to purchase the jet.
    18      • Recently, I learned that Lisa Storie-Avenatti (Avenatti’s former spouse)
    19   caused a writ of execution to be issued by the Orange County Family Law Court
    20   presiding over the Avenatti marital dissolution proceeding is pending. The writ
    21   was levied by the Orange County Sheriff’s office against art works in the
    22   possession of a third-party art storage facility, which assets were paid for by EA
    23   and are assets of the receivership estate. During this Reporting Period, LGB
    24   successfully objected to and obtained a temporary stay of the Sheriff’s sale of the
    25   art. Pursuant to that stay, LGB has prepared a complaint against Ms. Storie, and
    26   Avenatti and his controlled entities to set aside and recover EA assets (including the
    27   art) pursuant to the California Voidable Transfer Act and for a judicial
    28   determination that the art is property of the receivership estate. Additional steps
                                            5
                             RECEIVER’S SIXTH INTERIM REPORT
Case 8:18-cv-01644-VAP-KES Document 104 Filed 09/12/19 Page 7 of 9 Page ID #:2725



     1   will need to be taken in the next Reporting Period to secure the art until its
     2   ownership can be determined through a judicial proceeding.
     3      • During this Reporting Period, I learned that EA’s former landlord, 520
     4   Newport Center Drive LLC had obtained a Judgment against EA in the amount of
     5   $242,874.39 and had recorded an Abstract of Judgment in that amount in Los
     6   Angeles County.
     7      • Based on my assessment, as of the date of this report, and subject to further
     8   investigation, the key assets potentially available for recovery include:
     9             • Attorneys’ fees from active client cases, most of which are
    10                contingency-based;
    11             • Artwork (see above) and office furniture and equipment, which may be
    12                subject to an enforceable Asset Purchase Agreement by which X-Law
    13                Group purportedly purchased those assets from EA. Certain of the
    14                assets also may be subject to a Superior Court Order and a Marital
    15                Dissolution Agreement between Avenatti and his former spouse, Lisa
    16                Storie-Avenatti and to a Judgment lien asserted by Jason Frank Law;
    17             • EA funds used to purchase an interest in the Honda jet owned by
    18                Passport 420 LLC (an entity in which Avenatti claims an ownership
    19                interest). As discussed above, the jet has been seized by the IRS and
    20                currently is held in a third-party aircraft storage facility. I have been
    21                working with LGB and counsel for the IRS to reach an agreement for
    22                the sale of the jet.
    23      • As previously reported, LGB has preparation a motion to authorize the sale
    24   of these assets (both X-Law Group and Jason Frank Law may claim an interest in
    25   the office furniture and equipment), as well as art work which is now held by the
    26   Orange County Sheriff’s office pursuant to a writ of execution obtained by Ms.
    27   Storie. It is still my intention to file a motion for authority to sell these assets and,
    28

                                             6
                              RECEIVER’S SIXTH INTERIM REPORT
Case 8:18-cv-01644-VAP-KES Document 104 Filed 09/12/19 Page 8 of 9 Page ID #:2726



     1   as necessary, to commence litigation to determine the receivership estate’s
     2   ownership interest in those assets.
     3      • As also previously reported, LGB and I have been required to respond to
     4   claims by or on behalf of Avenatti to obtain at no cost Avenatti, and without EA
     5   client approval, unfettered access to and a copy of all of EA’s client files and EA
     6   business and financial records. In connection therewith, LGB has responded to
     7   requests for information by the California State Bar, including in the form of a
     8   declaration signed under penalty of perjury and filed in a pending Bar proceeding
     9   against Avenatti. Shortly after that declaration was filed, Avenatti filed a motion in
    10   the criminal proceeding against him, United States of America v. Avenatti, Case No.
    11   SACR 19-61-JVS, pending in the United States District Court, Central District of
    12   California, for access to those documents. At my instruction, LGB opposed that
    13   motion on the grounds that I have repeatedly offered to make relevant documents
    14   available to Avenatti on reasonable terms, which offers he has ignored or rejected.
    15   At the August 26, 2019, hearing on that motion the Court denied Avenatti’s request.
    16   Shortly thereafter, Avenatti informally agreed to the general terms I previously
    17   offered for access to documents. If Avenatti performs those terms, reasonable
    18   access to EA documents will be made to him (through IT consultants to be retained
    19   at his sole expense).
    20 Financial Report

    21         As of August 31, 2019, I am holding pursuant to the Appointment Order
    22   $6,265.51 in cash. As of the date the Appointment Order, EA did not have cash in
    23   its bank accounts.
    24   Summary of EA’s Monthly Income and Expenses
    25         From the date of the Appointment Order through August 31, 2019, the EA
    26   receivership estate has incurred no operating costs. The professional fees incurred
    27

    28

                                             7
                              RECEIVER’S SIXTH INTERIM REPORT
Case 8:18-cv-01644-VAP-KES Document 104 Filed 09/12/19 Page 9 of 9 Page ID #:2727



     1   during this reporting period and since my appointment as the Receiver include the
     2   following:
     3

     4                              Fees & Costs
     5        Professional            Incurred             Fees Paid        Total Fees Due
     6    Receiver & Force       August 2019                           $0        $152,046.68
     7    Ten Partners, LLC      $7,357.50
     8                           See Exhibit A
     9    Landau Gottfried &     August 2019                           $0        $367,424.98
    10    Berger LLP             $88,909.15
    11

    12         As described in this report, I am continuing to carry out my court-ordered
    13   duties and my efforts are ongoing. I will report all material developments in future
    14   reports.
    15         This report contains information that is subject to my continuous review, and
    16   every effort will be made to advise the recipients of any significant changes or
    17   corrections.
    18         I hereby declare that this report is accurate to the best of my knowledge.
    19         Executed at Newport Beach, California on September 11, 2019.
    20

    21
                                                    BRIAN WEISS, RECEIVER
    22

    23

    24

    25

    26

    27

    28

                                            8
                             RECEIVER’S SIXTH INTERIM REPORT
